Title: To Thomas Jefferson from John Barnes, 8 May 1806
From: Barnes, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            George Town 8th May 1806.
                        
                        I hasten—gratefully to acknowledge—and acceptance of the Honor—you have been pleased to confer on me, in the
                            appointment of Collector for the District of George Town.—empressed, with the responsibility attached to that office, I beg
                            leave to assure the President—that every minute attention, shall be paid—towards a faithful discharge of the Trust.—with a
                            flattering hope, of meriting—that Confidence—you have been pleased to repose in me—
                  with the greatest Respect I have the
                            Honor to be, Sir your most Obedt. Hble Servt.
                        
                            John Barnes
                     
                        
                    